Citation Nr: 0723341	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's PTSD causes occupational and social 
impairment, with deficiencies in most areas.

2.  The veteran's service-connected PTSD precludes him from 
securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2006).

2.  The veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issues on appeal arises, in part, 
from a claim for service connection for PTSD.  The Board 
notes that the veteran's claim was received in May 2003.  In 
August 2003, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the RO notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  The veteran was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  Thus, the Board finds that the content and 
timing of the August 2003 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.  It is 
noted that a hospitalization rating of 100 percent was 
assigned from July 7, 2003 to November 1, 2003.  Although he 
was assigned a temporary total rating for that 
hospitalization period pursuant to 38 CFR 4.29,  the prior 50 
percent rating was again assigned thereafter.  For the 
purpose of rating the veteran, the Board has considered the 
appropriate rating from the date of service connection to the 
start date of the temporary total rating and, thereafter, 
from the ending date of the temporary total rating onward.

To that end, the VCAA letter in this case did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date should the claim for 
service connection be granted.  In a January 2004 rating 
decision, the RO granted service connection for PTSD, and the 
issue on appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for PTSD in a 
January 2003 rating decision and later assigned an initial 
50 percent disability rating effective May 20, 2003 (date of 
claim).  Therefore, the VCAA letter served its purposes in 
that it provided section 5103(a) notice of the claimant; and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's February 2004 notice of disagreement (NOD), 
the claimant took issue with the initial 50 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess/Hartman v. 
Nicholson; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued an August 2004 statement of 
the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Further, specifically as to the TDIU claim, 
the Board finds that there is no prejudice to the veteran 
with respect to any VCAA notice deficiency in light of the 
Board's favorable decision this date.

Evidence and Background

In April 2003, the veteran was afforded a PTSD assessment 
through a VA outpatient program.  At the time of the 
interview, his appearance and hygiene were "within 
appropriate limits," as was his dress for his age, the 
weather, and the situation.  The veteran also displayed 
"appropriate" speech in the areas of amount, cadence, 
content, volume, and articulation.  Though, it was noted that 
his tone was "irritable."  The veteran made good eye 
contact and demonstrated good memory recall (immediate, 
recent, and remote).  However, his recall of combat trauma 
was "guarded" as he "physically cringed" when the subject 
was broached.  The veteran was oriented to person, place, 
time, and situation

According to the report, neither hallucinations nor delusions 
were present.  Although "non-reality-based paranoia" was 
not evident, "reality-based" paranoia was noted, and the 
examiner linked this problem directly to the veteran's 
experiences in Vietnam.  Heightened startle response was 
reported to the level of physical violence when the veteran 
was surprised, "and this risk continues as of this 
assessment."  Further, the examiner stated, "He is 
constantly aware of the threat of danger and does not like 
people to physically crowd him.  Individuals who approach him 
in a verbal or physically aggressive manner will be engaged 
in a physical confrontation."  The examiner also noted 
hypervigilance and agoraphobia.  

The veteran reported recurrent nightmares about Vietnam, as 
well as other types of "equally distressing" nightmares.  
The report noted "two to three hour intervals of sleep per 
night," and stated that the veteran rarely felt rested.  The 
veteran also asserted that "arm and leg movements" kept him 
awake at night.  The veteran felt so vulnerable when asleep 
that he kept a weapon close to him for protection.  Prior to 
going to bed, the veteran checked all door and window locks 
"multiple times."  In addition, the veteran would walk the 
perimeter of his home every night before bed.  According to 
the report, the veteran often slept alone so that he would 
not wake others during his fits of sleeplessness and 
movement.  The veteran noted that he tried to work to the 
point of exhaustion prior to bed, as well as use alcohol, so 
as to ensure uninterrupted sleep, but "it never worked."  
The veteran was afraid to go to sleep, and he had nightmares 
about "blood" and "bodies" when he did.

Some common triggers for intrusive thoughts (thoughts which 
included the carrying of dead and injured soldiers) included 
the smell of burned meat, gunpowder, medical items, sewage or 
decomposition, bodily functions, rain, firecrackers, sounds 
of children, lightning and thunder, foreign languages, loud 
noises, fireworks, tree lines, and news reports about the 
war.  The veteran felt survivor guilt and worried extensively 
about the safety of those close to him.  He wanted to be 
alone most of the time, and did not want to be responsible 
for anyone.  

He denied any current suicidal or homicidal ideation, but 
acknowledged past homicidal and suicidal ideation.  Between 
1978 and 1980 the veteran placed a .38 caliber handgun in his 
mouth, but "a friend knocked it away as he pulled the 
trigger."  Though the gun discharged, the veteran was not 
injured.  As for past homicidal ideation, he reported 
attacking his brother after his brother startled him.  "Vet 
reported that when he came to his senses he was on top of his 
brother choking him."  At the time of the interview, the 
veteran had a pending felony charge against him.  He was 
accused of attacking his wife's boyfriend with a screwdriver 
in 2002.  The veteran reported a week of hospitalization 
"around 1978 or 1980" because "he went after a guy with a 
shotgun."

At the time of the interview, the veteran was employed full-
time as a truck driver.  He reported that he did not drink 
while on the job, and that he preferred to work alone.  
According to the veteran, he had "50 to 100" jobs since 
Vietnam.

As of April 2003, the veteran had been divorced twice.  He 
attacked his first wife "due to believing that she was a 
Vietnamese."  After his first marriage of 8 years, the 
veteran had a second marriage of 2 years.  During this 
examination, the veteran lived with his family, and was not 
in a relationship.  He had a distant relationship with his 
adult daughter.  He reported that, since Vietnam, his 
siblings were afraid of him.

The veteran's treatment was court-ordered.  According to the 
veteran, he had 10 previous criminal charges for substance 
use, disorderly conduct, vagrancy, and public intoxication.  
He stated that he had been cited 30 times for major driving 
violations, and he had been incarcerated for a total of 12 
months.  

Ultimately, the examiner diagnosed the veteran with PTSD and 
alcohol abuse, and he assigned a global assessment of 
functioning (GAF) score of 47, which was indicative of 
"serious" symptoms.  See 38 C.F.R. § 4.130.

In July 2003, the veteran entered a full-time, 90-day 
residential hospital program.  At that time, he had lost his 
job due to complications with his back.  He was admitted to 
the program due to anger, recurring nightmares, 
hypervigilance, and poor sleep patterns.  In a September 2003 
treatment report, it was noted that the veteran was "not 
sleeping at night" and kicked a wall in his sleep, breaking 
his foot.  It was also noted that he was "suspicious of 
others" and did not leave his room.  His affect was anxious 
with "fair" eye contact.  At that time, a GAF of 50 was 
assessed.

He was discharged from the program in October 2003.  
According to a post-treatment report in October 2003, the 
veteran was able to address some issues related to his PTSD 
while in treatment, though some issues were not resolved.  
The veteran was able to maintain his sobriety during the 
course of the program, and he sought a stronger relationship 
with his daughter and grandchildren upon his exit from 
treatment.  According to the examiner, the veteran "mildly 
complied" with the program, and needed to "continue with 
aftercare and outpatient recreation."

The veteran's claim for service connection was granted in 
January 2004 with a 50 percent disability rating.  According 
to the RO, a "clear pattern" of PTSD symptoms persisted, 
however a higher rating was not warranted due to the apparent 
absence of deficiencies in most areas.

In the veteran's February 2004 notice of disagreement, he 
asserted that he does have deficiencies in most areas.  He 
stated:

I am unemployable, I've been in four failed 
relationships, I have no impulse control and have 
been arrested [for] domestic violence and felonious 
assault.  I am currently on probation for this.  I 
have been incarcerated at least 70 times and I am 
not able to establish or maintain effective 
relationships.

The veteran filed a formal appeal in August 2004.  According 
to his representative:

[The veteran] deeply distrusts and resents figures 
of authority.  This makes him unemployable as he 
will certainly "tell the boss off" or threaten 
him.  He is hostile toward nearly everyone and 
can't maintain a person relationship.  He has been 
in trouble with the law for drinking and fighting.  
He hasn't been able to work for several years.

In a VA outpatient report from August 2004, the veteran 
stated, "I got into another fight, my side is hurting, the 
T#3 really didn't help that much, the chlorine mg doesn't 
either."  A note indicated that the veteran was injured 
during a fight 10 days prior.  Later that month, the veteran 
reported that his life was going "downhill," and that he 
had just been released from jail.  He was found guilty of 
driving while intoxicated.  He lost his license for two 
years.  At the time, the veteran was living with a friend.  
He started to consume alcohol 3 months after his discharge 
from his residential program.

A letter from the veteran's former employer of 12 years, 
submitted in October 2004, stated, "If he didn't like his 
dispatch, he would refuse, and if they wouldn't let him, he 
has threatened to burn their houses down."  The former 
employer went on to state the veteran would disappear "for 
two or three weeks" and would "go into a rage" when he did 
not get his way.

A March 2006 letter from the veteran's VA psychologist 
stated, "[The veteran's] symptoms have worsened over the 
past several months.  His symptoms include but are not 
limited to: increased irritability, anger, mood swings, 
intrusive thoughts, depression, and nightmares relating back 
to his military service."  The psychologist went on to note 
that:

The [Post Traumatic Stress Disorder Residential 
Rehabilitation Program] team, including the 
attending psychiatrist and psychologist, concludes 
that [the veteran] is not employable.  The severity 
of his PTSD symptoms as per the DSMIV and the 
amount of medication needed to help control these 
symptoms make it impossible for him to maintain any 
type of employment.


Increased Rating

When analyzing claims for PTSD, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.  

In this case, the Board notes that the veteran's PTSD 
symptoms more closely approximate a 70 percent disability 
rating.

The veteran has occupational and social impairment, with 
deficiencies in most areas.  According to the March 2006 
letter from the veteran's VA psychologist, his PTSD symptoms 
have significantly deteriorated.  Although the his GAF scores 
have historically fallen in the range of "serious" to 
"moderate," the veteran's PTSD symptoms are indicative of a 
rating higher than 50 percent.  The veteran completed a 90-
day residential PTSD program, but his symptoms are such that, 
according to the veteran's representative, "he deeply 
distrusts and resents figures of authority."  The veteran's 
PTSD symptoms, coupled with his medication regimen, his 
history of violence, his suspended driver's license, and his 
numerous arrests, seem to render his chances of finding 
acceptable work nearly impossible.  The October 2004 
statement from the veteran's previous employer supports this 
conclusion.

The veteran also has severe social impairment.  As noted 
above, he has been arrested several times.  Those arrests 
include multiple drunken driving violations, and at least two 
instances of serious assault.  Further, the last VA 
outpatient report in the veteran's claims file, dated 
September 2004, details an arrest of driving while 
intoxicated.  Only days prior, in August 2004, the veteran 
injured himself in a fight.  According to the veteran, he has 
had four failed relationships and two failed marriages.  The 
claims file indicates a strained relationship with his 
daughter and grandchildren, and a nearly non-existent 
relationship with his siblings.  According to the record, due 
to a PTSD-induced episode, the veteran unwittingly attacked 
his brother, without provocation, when startled.  In another 
episode, the veteran attacked his ex-wife during an apparent 
delusion in which he though that his wife was "a 
Vietnamese." 

The details provided by the veteran regarding a previous 
suicide attempt, related to a VA examiner in April 2003, in 
conjunction with a repeated history of physical aggression 
toward others, lend more weight to the finding of a 70 
percent disability rating.  However, the record does not show 
that the veteran suffers from persistent delusions.  Although 
he has tried to commit suicide in the past, the veteran 
denied any current suicidal ideation in April 2003.  During 
that examination, the veteran was oriented to person, place, 
time, and situation.  The veteran's appearance and hygiene 
were deemed "appropriate," as was his speech.  Therefore, a 
rating of 100 percent disability is not warranted in this 
case.

Although his GAF scores have not been historically indicative 
of such a high disability rating, the Board notes again that 
an examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered, but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  

Accordingly, a disability rating of 70 percent, but no 
higher, is warranted at this time.



TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

Pursuant to the Board's decision this date, the veteran is 
service connected for PTSD at 70 percent disabling.  
Therefore, application of TDIU is appropriate in this case so 
long as the severity of the veteran's disability warrants 
such a rating.  Because the veteran meets the schedular 
criteria of 38 C.F.R. § 4.16(a), the issue in this case is 
whether his service-connected PTSD precludes him from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).

For the veteran to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from non-service-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough. A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.

The ultimate question is whether the veteran, in light of his 
service-connected PTSD, is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment. See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In this case, the veteran is unemployed and has been for 
years. The veteran contends that his service-connected PTSD 
renders him unemployable, regardless of his non-service-
connected disabilities.  The Board finds that the veteran's 
PTSD does preclude him from engaging in substantially gainful 
employment.  

As noted above, the veteran stated in his February 2004 
notice of disagreement:

I am unemployable, I've been in four failed 
relationships, I have no impulse control and have 
been arrested [for] domestic violence and felonious 
assault.  I am currently on probation for this.  I 
have been incarcerated at least 70 times and I am 
not able to establish or maintain effective 
relationships.

The veteran's representative noted, "he deeply distrusts and 
resents figures of authority."  The October 2004 statement 
from the veteran's former employer, detailing episodes of 
"rage" and disappearance for "two to three weeks" lends 
support to the conclusion that the veteran us ultimately 
unemployable.  That conclusion is further reinforced in the 
March 2006 letter from the veteran's VA psychologist which 
stated, "[The veteran's] symptoms have worsened over the 
past several months.  His symptoms include but are not 
limited to: increased irritability, anger, mood swings, 
intrusive thoughts, depression, and nightmares relating back 
to his military service."  The psychologist went on to note 
that:

The [Post Traumatic Stress Disorder Residential 
Rehabilitation Program] team, including the 
attending psychiatrist and psychologist, concludes 
that [the veteran] is not employable.  The severity 
of his PTSD symptoms as per the DSMIV and the 
amount of medication needed to help control these 
symptoms make it impossible for him to maintain any 
type of employment.

In reviewing the severity of his service-connected PTSD, the 
competent medical evidence supports the conclusion that the 
veteran is precluded from securing or following a 
substantially gainful occupation.  The Board finds the 
veteran's lay statements to be credible.  The competent 
medical evidence shows that the veteran is unable to work due 
to several factors related to his service-connected PTSD. 

In sum, the veteran is unemployable based on the nature and 
severity of the service-connected disability under 
consideration.  The veteran is to be afforded every 
reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has 
resolved all reasonable doubt in this case in the veteran's 
favor.

Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability is 
warranted.


ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


